DETAILED ACTION
This action is responsive to the pending claims, 1-11, 13-20, received 18 January 2022. Accordingly, the detailed action of claims 1-11, 13-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 8-10, 11, 13-16, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (Us 20150372975 A1, hereafter referred to as Moriya) in view of Rhee et al (US 20190104108 A1, hereafter referred to as Rhee) in view of Takada et al (US 20100169278 A1, hereafter referred to as Takada).

Regarding claim 1, Moriya teaches a system, comprising: a gateway (Moriya [Fig 1] teaches a central gateway (40) and control gateway (50)), configured to: 
generate links between controllers of a vehicle and resources for the controllers (Moriya [Fig 1, 0054] teaches physical links (31, 21, 11, 16) between ECUs of an information network (20), control network (10), external devices and external networks ([0053]) via a DLC (32)) and resources ([0095] discloses sensors and [0018] discloses sensor information in the control bus). Additionally, Moriya [Fig 5, 0086, 0096, 0097, 0102] discloses devices of the external, information and control networks initiating communication or authenticating (which includes initiating communication [0086]) such that communication links between providers and requestors are established); 
and establish, via the links, channels for communication between the controllers and the resources (Moriya [0076] teaches authenticating devices of the information and external networks and providing links to permit communication to flow between the devices of the control, information and external networks); and 
a buffer (Moriya [Fig 6, 0091] discloses a message buffer (501)), configured to hold data to be stored to data storage nodes of a distributed data storage system of the vehicle (Moriya [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115]).  
However, Moriya does not explicitly teach the buffer as a caching buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (As set forth above Moriya teaches a buffer which temporarily stores information [0082]).
Rhee, in an analogous art, teaches the buffer as a caching buffer (Rhee [0023] discloses memory elements as cache memories), wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (Rhee [0023] teaches cache memories provide temporary storage for reuse of data to reduce repeated requests for data to a bulk storage).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya in view of Rhee in order to configure the buffer, as taught by Moriya, to include a cache memory configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching, as taught by Rhee.
One of ordinary skill in the art, would have been motivated in order to reduce expense associated with repeated retrieval of data from bulk storage (Rhee [0023]).
However Moriya-Rhee does not explicitly teach the caching buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle.
Takada, in an analogous art teaches the buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system (Takada [0060] discloses a receiving buffer and sending buffer to hold data sent from and sent to ECUs, wherein the data is copied to databases from the receiving buffer and from databases to the sending buffer [0061]) of the vehicle (Takada [0046] discloses ECUs and distribution apparatuses comprising databases [0048]) by operations performed by the controllers of the vehicle (Takada [0049] discloses the ECUs send data and require data [0051]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee in view of Takada in order to configure the caching buffer, as taught by Moriya-Rhee, to be configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, as taught by Takada.
One of ordinary skill in the art would have been motivated in order to exchange data associated with a particular operation performed by an ECU to enable various functions to be implemented (Takada [0049] discloses providing measured data, wherein the measured data is received and used to perform a safety function [0051]).

Regarding claim 2, Moriya-Rhee-Takada teaches the limitations of claim 1, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the system further comprising the distributed data storage system (Moriya [0021] discloses a storage of the processor [Fig 4-70]), and wherein the distributed data storage system is configured to store data used by operations performed by the gateway, or the controllers of the vehicle, or a combination thereof (Moriya [0021, 0081] discloses the storage stores vehicle and control information which is incorporated (used) in response signals transmitted to requesting transmission sources in the external or information networks [0115] by the external network of information network [Fig 7-9]).  

Regarding claim 4, Moriya-Rhee-Takada teaches the limitations of claim 2, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the system wherein the data storage nodes of the distributed data storage system comprise nodes of a private computer network of the vehicle (Moriya [Fig 1] discloses a network of a vehicle which is separated by a connection or interface with a network outside of a vehicle ([0071]), wherein inside the network of the vehicle the demilitarized zone [0070] and corresponding processor with data server and storage reside [Fig 5]).

Regarding claim 8, Moriya-Rhee-Takada teaches the limitations of claim 1, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the system wherein the gateway is configured to establish the channels according to a cryptographic protocol (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks. Additionally, [0077] discloses signals after authentication are encrypted).
  
Regarding claim 9, Moriya-Rhee-Takada teaches the limitations of claim 8, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the system wherein the cryptographic protocol comprises a secure sockets layer (SSL) (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks).  

Regarding claim 10, Moriya-Rhee-Takada teaches the limitations of claim 1, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the system wherein the gateway is configured to generate the links according to a stored group of approved devices (Moriya [0076] discloses querying information registered in advance to identify devices permitted to make communication).  

Regarding claim 11, Moriya teaches a method comprising: 
generating, by a gateway, links between controllers of a vehicle and resources for the controllers (Moriya [Fig 1] teaches physical links (31, 21, 11, 16) between ECUs of an information network (20), control network (10), external devices and external networks ([0053]) via a DLC (32)) and resources ([0095] discloses sensors and [0018] discloses sensor information in the control bus). Additionally, Moriya [Fig 5, 0086, 0096, 0097, 0102] discloses devices of the external, information and control networks initiating communication or authenticating (which includes initiating communication [0086]) such that communication links between providers and requestors are established); 
establishing, via the links, channels for communications between the controllers and the resources (Moriya [0076] teaches authenticating devices of the information and external networks and providing links to permit communication to flow between the devices of the control, information and external networks) according to a cryptographic protocol (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks. Additionally, [0077] discloses signals after authentication are encrypted);
holding, by a buffer (Moriya [Fig 6, 0091] discloses a message buffer (501)), data to be stored to data storage nodes of a distributed data storage system of the vehicle (Moriya [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115]);
and executing, by the controllers, functions of the vehicle according to the communications between the controllers and the resources (Moriya [Fig 8, Fig 9] disclose transmission sources of request signals in the external and information networks receiving requested vehicle information from the ECUs of the control network such that the transmission sources including navigation systems [0098] and in-vehicle infotainment [0101] can provide services [0007].  
However, Moriya does not explicitly teach the buffer as a caching buffer, wherein the caching buffer is configured to hold the data to be stored and retrieved from the data storage nodes of the distributed data system of the vehicle by operations performed by the controllers of the vehicle for reuse a plurality of times before being discarded from the caching buffer (As set forth above Moriya teaches a buffer which temporarily stores information [0082]).
Rhee, in an analogous art, teaches the buffer as a caching buffer (Rhee [0023] discloses memory elements as cache memories), wherein the caching buffer is configured to hold the data to be stored and data to be retrieved for reuse a plurality of times before being discarded from the caching buffer (Rhee [0023] teaches cache memories provide temporary storage for reuse of data to reduce repeated requests for data to a bulk storage).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya in view of Rhee in order to configure the buffer, as taught by Moriya, to include a cache memory configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching, as taught by Rhee.
One of ordinary skill in the art, would have been motivated in order to reduce expense associated with repeated retrieval of data from bulk storage (Rhee [0023]).
However, Moriya-Rhee does not explicitly teach wherein the caching buffer is configured to hold the data to be stored and data to be retrieved from the data storage nodes of the distribute data system of the vehicle by operations performed by controllers of the vehicle.
Takada, in an analogous art, teaches the caching buffer is configured to hold the data to be stored and data to be retrieved from the data storage nodes of the distribute data system (Takada [0060] discloses a receiving buffer and sending buffer to hold data sent from and sent to ECUs, wherein the data is copied to databases from the receiving buffer and from databases to the sending buffer [0061]) of the vehicle (Takada [0046] discloses ECUs and distribution apparatuses comprising databases [0048]) by operations performed by the controllers of the vehicle (Takada [0049] discloses the ECUs send data and require data [0051]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee in view of Takada in order to configure the caching buffer, as taught by Moriya-Rhee, to be configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, as taught by Takada.
One of ordinary skill in the art would have been motivated in order to exchange data associated with a particular operation performed by an ECU to enable various functions to be implemented (Takada [0049] discloses providing measured data, wherein the measured data is received and used to perform a safety function [0051]).

Regarding claim 13, it does not teach or further limit over the limitations presented above with respect to claim 2.
Therefore, claim 13 is rejected for the same reasons set forth above regarding claim 2.

Regarding claim 14, Moriya-Rhee-Takada teaches the limitations of claim 13, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the method further comprising holding, by the caching buffer (, data to be retrieved from the data storage nodes for the operations of the gateway, or the controllers of the vehicle, or a combination thereof (Moriya [Fig 6, 0091] discloses a message buffer (501) which [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115] by the external network of information network [Fig 7-9])

Regarding claim 15, Moriya-Rhee-Takada teaches the limitations of claim 14, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the method further comprising retrieving, by the gateway, the data held by the caching buffer (Moriya [0091] discloses the control gateway retrieving vehicular information from the message buffer).  

Regarding claim 16, Moriya-Rhee-Takada teaches the limitations of claim 15, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the method further comprising retrieving, by the controllers of the vehicle, the data held by the caching buffer (Moriya [Fig 6, 7, 8, 9] discloses devices connected to the external and information networks retrieving vehicular information from the message buffer [0091]).  

Regarding claim 19, it does not teach or further limit over the limitations presented above with respect to claim 4.
Therefore, claim 19 is rejected for the same reasons set forth above regarding claim 4.

Regarding claim 20, Moriya-Rhee teaches an apparatus, comprising: a computing device, configured to: generate links between controllers of a vehicle and resources for the controllers (Moriya [Fig 1, 0054] teaches physical links (31, 21, 11, 16) between ECUs of an information network (20), control network (10), external devices and external networks ([0053]) via a DLC (32)) and resources ([0095] discloses sensors and [0018] discloses sensor information in the control bus). Additionally, Moriya [Fig 5, 0086, 0096, 0097, 0102] discloses devices of the external, information and control networks initiating communication or authenticating (which includes initiating communication [0086]) such that communication links between providers and requestors are established); 
and establish, via the links, secure channels for communication between the controllers and the resources (Moriya [0076] teaches authenticating devices of the information and external networks and providing links to permit communication to flow between the devices of the control, information and external networks) according to a cryptographic protocol (Moriya [0076] discloses SSL and TLS to establish communication with devices on the external and information networks. Additionally, [0077] discloses signals after authentication are encrypted);
a buffer (Moriya [Fig 6, 0091] discloses a message buffer (501)), configured to hold data to be stored to data storage nodes of a distributed data storage system of the vehicle (Moriya [0082] discloses the message buffer temporarily stores vehicular information wherein the information is stored in the storage of the data server [0021] for retrieval [0115]).  
However, Moriya does not explicitly teach the buffer as a caching buffer, wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (As set forth above Moriya teaches a buffer which temporarily stores information [0082]).
Rhee, in an analogous art, teaches the buffer as a caching buffer (Rhee [0023] discloses memory elements as cache memories), wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer (Rhee [0023] teaches cache memories provide temporary storage for reuse of data to reduce repeated requests for data to a bulk storage).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya in view of Rhee in order to configure the buffer, as taught by Moriya, to include a cache memory configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching, as taught by Rhee.
One of ordinary skill in the art, would have been motivated in order to reduce expense associated with repeated retrieval of data from bulk storage (Rhee [0023]).
However Moriya-Rhee does not explicitly teach the caching buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle.
Takada, in an analogous art teaches the buffer configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system (Takada [0060] discloses a receiving buffer and sending buffer to hold data sent from and sent to ECUs, wherein the data is copied to databases from the receiving buffer and from databases to the sending buffer [0061]) of the vehicle (Takada [0046] discloses ECUs and distribution apparatuses comprising databases [0048]) by operations performed by the controllers of the vehicle (Takada [0049] discloses the ECUs send data and require data [0051]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee in view of Takada in order to configure the caching buffer, as taught by Moriya-Rhee, to be configured to hold data to be stored to data storage nodes of a distributed data storage system and to be retrieved from the data storage nodes of the distributed storage system of the vehicle by operations performed by the controllers of the vehicle, as taught by Takada.
One of ordinary skill in the art would have been motivated in order to exchange data associated with a particular operation performed by an ECU to enable various functions to be implemented (Takada [0049] discloses providing measured data, wherein the measured data is received and used to perform a safety function [0051]).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20150372975 a1, hereafter referred to as Moriya) in view of Rhee et al (US 20190104108 A1, hereafter referred to as Rhee) in view of Takada et al (US 20100169278 A1, hereafter referred to as Takada) as applied above regarding claim 2, further in view of Omiya et al (US 20200245234 A1, hereafter referred to as Omiya).

Regarding claim 3, Moriya-Rhee-Takada teaches the limitations of claim 2, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the system further comprising a port (Moriya [0070] discloses interface to connect and external device in a way that allows communication of the external device, wherein the external device includes smart phones, mobile phones and additional devices [0085]) configured to:
receive an auxiliary device (Moriya [0070] teaches a connector to connect an external device).
However, Moriya-Rhee-Takada does not explicitly teach receive an auxiliary storage device; and connect the auxiliary storage device to the distributed data storage system.
Omiya, in an analogous art, teaches a port (Omiya [0045] discloses a connection port) configured to:
receive an auxiliary storage device (Omiya [0045] discloses external storage); and connect the auxiliary storage device to the distributed data storage system (Omiya [0045] discloses connection of an external storage).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Moriya-Rhee-Takada in view of Omiya in order to configure the device for the port configured to receive an external device and connecting an external device, as taught by Moriya-Rhee-Takada, to include an auxiliary storage device for connecting to the port configured to receive the auxiliary storage device, as taught by Omiya.
KSR rationale B, simple substitution of one known element (port configured to received an auxiliary storage device, as taught by Omiya) for another element (port configured to receive an external device, as taught by Moriya-Rhee-Takada) in order to yield predictable results (communicative coupling of the device connected to the connector for communication with vehicle components) supports the conclusion of obviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20150372975 a1, hereafter referred to as Moriya) in view of Rhee et al (US 20190104108 A1, hereafter referred to as Rhee) in view of Takada et al (US 20100169278 A1, hereafter referred to as Takada) as applied above regarding claim 2, further in view of Abrams (US 20200363223 A1, hereafter referred to as Abrams).

Regarding claim 5, Moriya-Rhee-Takada teaches the limitations of claim 2, as rejected above.
However, Moriya-Rhee-Takada does not explicitly teach the system wherein the data storage nodes of the distributed data storage system comprise a plurality of peer network nodes.
Abrams, in an analogous art, teach the system wherein the data storage nodes of the distributed data storage system comprise a plurality of peer network nodes (Abrams [0046] discloses a storage system as a distributed storage system where data is stored on a plurality of different storage devices located at the same location).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Moriya-Rhee-Takada in view of Abrams in order to configure the data storage node of the distributed storage system, as taught by Moriya-Rhee-Takada, to include a plurality of peer network nodes.
KSR rationale B, simple substitution of one known element (plurality of peer network nodes in a distributed data storage system as taught by Abrams) for another element (data server in a distributed data storage system as taught by Moriya-Rhee-Takada) in order to yield predictable results (storage of data on the distributed data storage system) supports the conclusion of obviousness.

Regarding claim 6, Moriya-Rhee-Takada-Abrams teaches the limitations of claim 5, as rejected above.
Additionally, Moriya-Rhee-Takada-Abrams teaches the system wherein storage of data between the plurality of peer network nodes comprises data replication (Takada [0029] discloses synchronizing data between distribution apparatuses so the distribution apparatuses utilize the same latest data. Additionally, Abrams [0046] discloses storing data on a plurality of different storage devices in the same location).

 discloses storing data on a plurality of different storage devices in the same location (Abrams [0046]), Moriya-Rhee-Takada-Abrams does not explicitly teach said data as the “same” or duplicate data such that Moriya-Rhee-Takada-Abrams does not explicitly teach the system wherein storage of data between the plurality of peer network nodes comprises data replication.  

Claims 7, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20150372975 a1, hereafter referred to as Moriya) in view of Rhee et al (US 20190104108 A1, hereafter referred to as Rhee) in view of Takada et al (US 20100169278 A1, hereafter referred to as Takada) as applied above regarding claim 2, further in view of Borisov et al (US 20200382403 A1, hereafter referred to as Borisov).

Regarding claim 7, Moriya-Rhee-Takada teaches the limitations of claim 2, as rejected above.
However, Moriya-Rhee-Takada does not explicitly teach the system wherein the wherein the data storage nodes of the distributed data storage system comprise nodes of a private computer network external to the vehicle.  
Borisov, in an analogous art, teaches the system wherein the data storage nodes of the distributed data storage system comprise nodes of a private computer network external requesting client (Borisov [0019] discloses the plurality of servers of the distributed storage system are connected by a private network).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee-Takada in view of Borisov in order to configure the data storage nodes of the distributed data storage system comprise nodes of a private computer network external to the communicating client, as taught by Borisov.
One of ordinary skill in the art would have been motivated as set forth above regarding claim 6.

Regarding claim 17, Moriya-Rhee-Takada teaches the limitations of claim 13, as rejected above.
Additionally, Moriya-Rhee-Takada teaches the method wherein the method comprises replicating data stored in one of the network nodes and storing the replicated data to another node of the network nodes (Takada [0029] discloses synchronizing data between distribution apparatuses so the distribution apparatuses utilize the same latest data).
However, Moriya-Rhee-Takada does not explicitly teach the method wherein the data storage nodes of the distributed data storage system comprise peer network nodes, and wherein the method comprises replicating data stored in one of the peer network nodes and storing the replicated data to another node of the peer network nodes.
Borisov, in an analogous art, teaches the method wherein the data storage nodes of the distributed data storage system comprise peer network nodes (Borisov [0019] discloses a plurality of servers), and wherein the method comprises replicating data stored in one of the peer network nodes and storing the replicated data to another node of the peer network nodes (Boris [0020] discloses a storage policy in which data is stored on a particular number of servers of the plurality of servers [0019]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moriya-Rhee-Takada in view of Borisov in order to configure the replication of data stored in one of the network nodes to be stored to another node of the network nodes, as taught by Moriya-Rhee-Takada, to occur between data storage nodes of the distributed data storage system comprising peer network nodes, and wherein the method comprises replicating data stored in one of the peer network nodes and storing the replicated data to another node of the peer network nodes, as taught by Borisov.
One of ordinary skill in the art would have been motivated in order to replicate the data should any of the storage nodes fail such that the data can be recovered from other storage nodes.


Regarding claim 18, it does not teach or further limit over the limitations presented above with respect to claim 7.
Therefore, claim 18 is rejected for the same reasons set forth above regarding claim 7.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“However, Rhee is silent regarding any disclosure of a buffer or a caching buffer in particular.….. Rhee does not disclose, teach, or suggest a caching buffer, "wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer." Rhee does not disclose, teach, or suggest inclusion of a buffer. The generic disclosure of components of a "data processing system" in Rhee does not remedy the acknowledged deficiencies of Moriya.” Remarks pg 7
In response, the examiner respectfully disagrees. 
Based upon broadest reasonable interpretation, in view of applicant’s specification, the examiner understands the limitation “wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer” to indicate a memory or data structure to hold data to be stored and retrieved (applicant’s specification [0003, 0011] indicates a buffer allows for transfer of data) for reuse a plurality of times before being discarded (applicant’s specification [0003, 0011] distinguishes a caching buffer from a regular buffer in that a caching buffer, rather than single use, allows data storage for reuse multiple times before being discarded) from said memory or data structure.
Rhee is silent to the word “buffer” however, Rhee is not silent regarding a computing element, particularly a storage data structure, which holds data to be stored and retrieved for reuse a plurality of times before being discarded from said memory or data structure (Rhee [0023] discloses memory elements as cache memories wherein the cache memories provide temporary storage for reuse of data to reduce repeated requests for data to a bulk storage).
Any specifics or details regarding the caching buffer the applicant feels distinguish over the cache memory (to hold data to be stored and retrieved for reuse a plurality of times before being discarded from said memory) recited in Rhee are not positively recited or argued. Therefore, based upon broadest reasonable interpretation in view of applicant’s specification, the examiner understands caching buffer to be a memory to hold data to be stored and retrieved for reuse a plurality of times before being discarded form said memory. In other words specifics of a “buffer” (applicant’s remarks pg 7), to which the applicant feels Rhee is “silent regarding any disclosure” are not recited nor discernable to a person of ordinary skill in the art.

Regarding claim 1, applicant argues:
“Takada does not remedy the deficiencies of Moriya and Rhee as Takada is silent regarding a caching buffer "wherein the caching buffer is configured to hold the data to be stored and retrieved for reuse a plurality of times before being discarded from the caching buffer." Remarks pg 7
In response the examiner agrees. However, Takada is not relied upon to teach the limitation of a memory or data structure which holds data to be stored and retrieved for reuse a plurality of times before being discarded from said memory or data structure. As set forth above, in response to applicant’s previous arguments regarding claim 1, Rhee teaches a memory or data structure which holds data to be stored and retrieved for reuse a plurality of times before being discarded from said memory or data structure.

Regarding claim 1, applicant argues:
“For at least the above reasons, claim 1 is patentable over Moriya, Rhee, and Takada, alone or in combination. Claims 11 and 20, though different in scope, are patentable for at least the same reasons as claim 1. The remaining claims depend from claim 1 or 11 and are thus patentable at least by virtue of their dependencies. Applicant does not concede the correctness of the rejection for claim limitations not discussed. Applicant requests favorable reconsideration of the claims and withdrawal of the rejection.” Remarks pg 7
In response the examiner respectfully disagrees according to the reasons set forth above regarding claim 1 of which claims 1 and 11 have similar arguments and from which the dependent claims inherit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446